PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by counsel for claimants and counsel for respondents, wherein certain facts and circumstances of the claim were set forth as follows:
1. On October 2, 1995, claimants, as lessors, entered into a three year lease agreement with respondent Department of Agriculture, the lessee, to provide office space in the town of Moorefield, Hardy County at a monthly rate in the amount of $637.50 and a provision to terminate the lease with thirty days written notice. Respondent Department of Administration was also identified in the lease agreement. Due to some failure of communication between the Department of Administration and the Department of Agriculture, the premises were vacated by the Department of Agriculture in February 1998, but claimants were not notified of the intent to terminate the lease agreement until April 2, 1998, thus, breaching the lease *189agreement. Claimants tried but were unable to mitigate their damages by renting to another tenant, effective March 1, 1998.
2. As a result of the breach of the lease agreement, claimants sustained a loss of $1,912.50 for unpaid rent for the months of February, March and April of 1998. However, claimants agreed to relinquish and settle this claim for the amount of $1,012.50 which will be allocated as follows:
a. against respondent Department of Administration in the amount of $375.00 representing the loss of rental income for the months of March and April 1998.
b. against respondent Department of Agriculture in the amount of $637.50 representing the unpaid rental income for the month of February 1998.
3. Both Respondents agree that the amount of the damages as put forth by claimants is fair and reasonable.
The Court has reviewed the facts of this claim as stated in the Stipulation, and adopts the statement of facts as its own. The Court finds that respondents breached the lease agreement; that claimants were damaged by this breach; and that the amount of the damages agreed to by the parities is fair and reasonable.
Accordingly, the Court is of the opinion to and does make an award in the amount of $1,012.50 to claimants.
Award of $375.00 against the Department of Administration.
Award of $637.50 against the Department of Agriculture.